Citation Nr: 0615175	
Decision Date: 05/24/06    Archive Date: 06/02/06	

DOCKET NO.  03-25 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, on a 
direct basis and as secondary to in-service exposure to 
herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been present 
during the veteran's active military service or for several 
years thereafter and is not shown to be in any way related to 
such service.  

2.  The veteran did not have active military service in the 
Republic of Vietnam.

3.  Diabetes mellitus is not shown to be the result of 
inservice Agent Orange exposure.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of the service connection claim.  Those five elements 
include:  (1)  Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 488.  Additionally, this 
notice must include notice that a disability rating and an 
effective date of the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection as evidenced by 
letters sent to him in February 2002 and August 2002.  
However, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In light 
of the fact that the Board (for reasons given below) 
concludes that the preponderance of the evidence is against 
the veteran's service connection claim, any question as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the Board has reviewed the 
veteran's service medical records and all pertinent post 
service clinical documentation.  All indicated records are on 
file.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  Thus, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service, 
or if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b)(2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2005).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, where a veteran served continuously ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disorder during that period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include Type 
II diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involve duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2005).  

In the present case, the veteran served on active military 
duty from August 1966 to August 1968.  Throughout the current 
appeal, the veteran has contended that he was exposed to 
Agent Orange during advanced warfare training at Camp Drum in 
New York and at Fort McClellan in Alabama.  In a December 
2005 statement, a VA physician expressed his opinion that it 
is "more likely than not . . . [that the veteran] was 
exposed to Agent Orange."  

However, the VA doctor's December 2005 opinion was based on 
the veteran's statement that he had been exposed to Agent 
Orange at Camp Drum.  Significantly, the veteran has not 
asserted that he served in the Republic of Vietnam during the 
Vietnam Era.  Further, the veteran's DD Form 214, Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD 214), confirms that he had no foreign service.  He is, 
therefore, not entitled to presumptive service connection for 
diabetes mellitus under the regulatory Agent Orange 
provisions.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Importantly, however, this presumption is not the sole method 
for showing causation.  A veteran may establish service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d, 1039, 1042 (Fed. Cir. 1994).  

In the present case, service medical records are negative 
with respect to complaints or findings of diabetic pathology.  
In fact, post service clinical data does not document a 
diagnosis of diabetes mellitus until the early 1970's.  

Significantly, post service medical records do not provide 
any competent evidence relating the veteran's diagnosed 
diabetes mellitus with his active military duty.  In a July 
2001 letter, a private physician acknowledged that the 
veteran was not diagnosed with diabetes mellitus until the 
early 1970s but asserted that this disability "is frequently 
diagnosed several years after the patient develops it because 
at first it may not bring about any symptoms."  The Board 
has carefully considered this document but finds the 
physician's apparent opinion that the veteran in the present 
case actually had diabetes mellitus several years before the 
initial diagnosis to be speculative.  The doctor does not 
specifically state that the veteran had diabetes prior to the 
initial diagnosis in the early 1970s.  Even if the doctor had 
so stated, he admitted that no symptoms would have been 
present.  Significantly, the pertinent regulation 
specifically states that diabetes mellitus must become 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service in order for service 
connection to be granted on a presumptive basis for the 
disorder.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Competent evidence of 
manifestation of the veteran's diabetes mellitus to a degree 
of at least 10 percent after his separation from service has 
not been presented in the current case.  

The Board acknowledges the veteran's contentions that his 
diabetes mellitus is attributable to in-service Agent Orange 
exposure.  However, the veteran, as a lay person, is not 
competent to express an opinion concerning diagnoses, or 
etiology, of his claimed disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The fact of the matter remains 
that the claims folder contains no competent evidence 
associating the veteran's diabetes mellitus (which was first 
diagnosed several years after his discharge from active 
military duty) with such service.  Thus, the Board finds that 
the preponderance of the evidence is clearly against the 
veteran's service connection claim.  This claim must, 
therefore, be denied.





ORDER

Service connection for diabetes mellitus, on a direct basis 
and as secondary to in-service exposure to herbicides, is 
denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


